Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to communication filed on 9/27/2019.
Claims 1-6 are presented for examination.  

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/27/2019, 10/23/2019, 5/14/21 are being considered by the examiner. 

Drawings
The drawings received on 9/27/2019 are accepted.

Specification
The specification filed on 9/27/2019 has been accepted.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5 are rejected under 35 U.S.C. 102(a1) as being anticipated by Myers et al. (U.S. Patent Publication No. 2013/0076649).

Regarding claims 1 and 5, cover for an electronic payment terminal having at least one zone to be back-lit (Fig. 4, elements 20A, 52, device 10), 
said cover comprising: at least one part comprising at least one lower layer (Fig. 4, element 46) and one upper layer (Fig. 4 element 14C)  assembled during the manufacture of said cover, 
said lower layer being opaque or semi-opaque (Patterned opaque masking layer 46, [58]) and having at least one aperture (Fig. 4 element 51) facing said at least one zone to be back-lit when said cover is mounted on said electronic payment terminal ([58]), and 
said upper layer being translucent (transparent display cover layer such as cover layer 14C, [50]), and covering said at least one aperture in said lower layer (Patterned opaque masking layer 46 may have openings 51 under display cover layer 14C [58]).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Myers et al. (U.S. Patent Publication No. 2013/0076649),  in view of Kim et al. (U.S. Patent No. 9,868,274).

Regarding claims 2-4, Myers teaches patterned opaque masking layer 46 may be formed from any suitable masking material (e.g., black ink, silver ink, black or silver plastic film, etc.)… Patterned opaque masking layer 46 may be painted, printed or otherwise deposited on inner surface 50 of cover layer 14C so that active portions 20A may be delineated from inactive portions 201 of touch-sensitive flexible display section 14AB. Myers does not explicitly disclose, however, Kim teaches the cover wherein said lower and upper layers are obtained by a technique for manufacturing said cover belonging to the group consisting of: overmolding of said upper layer on said lower layer; the bi-injection of said upper and lower layers, (see at least Col.6 ln 37-50, Col.7 ln 45-55), the cover wherein lower layer comprises polycarbonate or polycarbonate/acrylonitrile butadiene styrene, (see at least Col.5 ln 52-60), the cover wherein said upper layer comprises thermoplastic elastomer or thermoplastic polyurethane, (see at least Col.6 ln 1-37).


Regarding claim 6, Myers teaches a method of manufacturing a cover for an electronic payment terminal having at least one zone to be back-lit, comprising: assembling at least one part of the cover comprising at least one lower layer and one upper layer by: said lower layer being opaque or semi-opaque and having at least one aperture (Fig. 4 element 51) facing said at least one zone to be back-lit when said cover is mounted on said electronic payment terminal, and said upper layer being translucent and covering said at least one aperture in said lower layer, (Patterned opaque masking layer 46, [58], transparent display cover layer such as cover layer 14C, [50], Patterned opaque masking layer 46 may have openings 51 under display cover layer 14C [58]). 
Myers does not explicitly teach, however, Kim teaches overmolding of said upper layer on said lower layer; or bi-injection of said upper and lower layers, (enabling the 
It would have been obvious to one with ordinary skill in the art before the effective filing date, to modify the method of combination to include the above limitations, as taught by Kim, in order to reduce the manufacturing costs (Kim, see background). To have modified Myers to have included overmolding of the upper and lower layer of Kim would have been obvious to the skilled artisan because the inclusion of one manufacturing method to another would have been an obvious matter of design choice in light of the system, apparatus, and method already disclosed by Myers. Such modification would not have otherwise affected Myers and would have merely represented one of manufacturing ways that the skilled artisan would have found obvious for the purposes already disclosed by Myers.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILENA RACIC whose telephone number is (571)270-5933.  The examiner can normally be reached on M-F 7:30am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MILENA RACIC/Patent Examiner, Art Unit 3627                                                                                                                                                                                                        

/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627